Filed 7/26/22 In re E.S. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 Ca l ifornia Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 o p inions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 o p inion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re E.S. et al., Persons Coming                            B315846
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                           Los Angeles County
 DEPARTMENT OF                                                Super. Ct. No.
 CHILDREN AND FAMILY                                          20LJJP00331A–C
 SERVICES,

         Plaintiff and Respondent,

         v.

 J.F.,

         Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Michael C. Kelley, Judge. Affirmed.
      Megan Turkat-Schirn, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.
                            INTRODUCTION

       Appellant J.F. (mother) appeals determinations made
under Welfare and Institutions Code section 366.21,
subdivision (f)1 by the juvenile court that it would be detrimental
to return two of her daughters to her custody and that she had
been afforded reasonable reunification services. We conclude
substantial evidence supports the findings of the court that it
would have been detrimental to return the girls to their mother’s
home at that time. We also conclude, as the court did, that the
Los Angeles County Department of Children and Family Services
(Department) provided reasonable reunification services.
Accordingly, we affirm.

           FACTS AND PROCEDURAL BACKGROUND

1.       Initial Proceedings
      At the outset of these proceedings, mother had sole legal
and physical custody of her three children: Emma (age 14), Lucy
(age 8), and Donna (age 6).2 The Department filed a petition
under section 300, subdivisions (a) and (b), regarding the children
in May 2020. The Department’s involvement with the family was
triggered by a domestic violence incident between mother and her
boyfriend, James V., in which mother kicked James out of the
house. He attempted to reenter the house and mother used a
pocketknife to cut him. James sustained a “big gash” on his right
forearm. In June 2020, the court issued a stay-away order



1All undesignated statutory references are to the Welfare and
Institutions Code.
2   The minors’ fathers are not involved in this appeal.




                                      2
prohibiting James from having any contact with mother’s three
children.
      In July 2020, the court sustained the following
jurisdictional allegations as to mother:
      Count a-2: “The children[’s] mother … and [R.M., father of
Lucy and Donna], have a history of engaging in violent
altercations, in the children’s presence. On a prior occasion, the
father shoved the mother and pushed her face. Such violent
conduct on the part of the father against the mother endangers
the children’s physical health and safety and places the children
at substantial risk of serious physical harm, damage, and
danger.”
      Count a-3: “On prior occasions, [R.M.] physically abused
[Emma] by striking [her] face, causing the child’s nose to bleed.
On prior occasions, the father spanked [Lucy and Donna]. Such
physical abuse was excessive and caused the children
unreasonable pain and suffering. The child’s mother knew or
reasonably should have known of the physical abuse of the
children on the part of the father and failed to protect the
children. Such physical abuse of the children on the part of the
father and the mother’s failure to protect the children endangers
the children’s physical health and safety and place the children
at substantial risk of serious physical harm, damage, danger,
physical abuse and failure to protect.”
      Count b-1: “[Mother] and the mother’s male companion,
James [V.], have a history of engaging in violent altercations,
while the children are in the home. In May of 2020, the mother
caused a laceration on the mother’s male companion’s arm. The
children have reported prior incidents where the mother and the
father [sic] struck each other. The child Emma is a prior




                                 3
Dependent of the Juvenile Court due to the mother’s conduct.
The mother’s conduct places the children at substantial risk of
serious physical harm.”
       Count b-3: “[Mother] has an unresolved history of
substance abuse and is a regular user of marijuana and alcohol
which negatively impacts the mother’s ability to provide regular
care of the children. On 05/13/2020, the mother was under the
influence of alcohol when the children were in the mother’s care
and supervision. On 05/19/2020, the mother was under the
influence of marijuana while the children were in the mother’s
care and supervision. On 05/19/2020, the mother had a positive
toxicology screen for marijuana. Additionally, the mother allowed
her male companion, James [V.], to be under the influence of
marijuana and alcohol while the children were home and while
no other sober adult was present. The child, Donna is of such a
young age as to require constant care and supervision and the
mother’s actions interfere[ ] with providing regular care and
supervision of the child. The child, Emma is a prior Dependent of
the Juvenile Court due to the mother’s substance abuse. Such
substance abuse on the part of the mother and failure to insure
[sic] sober supervision of the children place the children at
substantial risk of serious physical harm.”
       Count b-5: “The children[’s] mother … and [R.M.] have a
history of engaging in violent altercations, in the children’s
presence. On a prior occasion, the father shoved the mother and
pushed her face. Such violent conduct on the part of the father
against the mother endangers the children’s physical health and
safety and places the children at substantial risk of serious
physical harm, damage, and danger.”




                                4
       Count b-6: “On prior occasions, [R.M.] physically abused
[Emma] by striking [her] face, causing the child’s nose to bleed.
On prior occasions, the father spanked [Lucy and Donna]. Such
physical abuse was excessive and caused the children
unreasonable pain and suffering. The child’s mother knew or
reasonably should have known of the physical abuse of the
children on the part of the father and failed to protect the
children. Such physical abuse of the children on the part of the
father and the mother’s failure to protect the children endangers
the children’s physical health and safety and place[s] the children
at substantial risk of serious physical harm, damage, danger,
physical abuse and failure to protect.”
       The minors were removed from mother and initially placed
with a family member. The court ordered monitored visitation for
mother with Donna and Lucy three times a week. Mother’s case
plan included a full drug and alcohol treatment program with a
minimum six-month aftercare, weekly drug and alcohol testing, a
12-step program, parenting classes, individual counseling, and
conjoint counseling with James if mother chose to continue their
relationship. Mother was also required to abide by the court’s
stay-away order prohibiting contact between James and the
minors. It appears the court also ordered individual counseling
for each of the minors to address case issues as well as conjoint
therapy for the two older girls with mother “if recommended by
the children’s therapist.”
2.    Permanency Hearing
      2.1.   The Department’s Reports
     In preparation for the 12-month permanency hearing, the
Department submitted a status review report in late July 2021.




                                 5
At that time, Lucy and Donna were residing together in a foster
home and were doing well. Both minors were participating in
therapy. Mother was participating in supervised visitation with
the girls twice a week and visits were going well. Lucy told a
Department social worker that she did not like James and was
afraid of him because he hits mother. Donna had said she did not
want to live with James.
       Emma was residing in a different foster placement and was
receiving therapy twice a week. The social worker reported that
Emma received therapy to address trauma she experienced at
home, hearing voices, self-cutting, and suicidal ideation. Among
other things, Emma had witnessed domestic violence between
mother and James in the home and had once attempted to
intervene. She had also had several psychiatric hospitalizations.
Emma’s therapist indicated that conjoint counseling with mother
could begin in July 2021. Mother had been having monitored
phone calls with Emma three times a week and was in the
process of transitioning to in-person visitation. Emma reported
that she wanted to see mother more often.
       Mother was fully participating in her case plan. She was
attending classes regarding parenting, anger management, and
domestic violence, participating in family counseling and
individual counseling, and had completed a 12-step outpatient
treatment program. Mother remained free from drugs as well. By
all accounts, mother was in compliance with her case plan and
showing excellent progress in drug treatment and recovery.
Nevertheless, the Department noted that the children did not feel
safe living under mother’s care so long as mother was living with
James.




                                6
       Mother and James continued their relationship and in
January 2021, mother gave birth to James’s child, Margaret.
James, who has a history of abuse of methamphetamine,
voluntarily enrolled in services relating to domestic violence,
anger management, parenting, and substance abuse. The
Department represented that as of July 2021, mother was still
living with James and was attending conjoint therapy with him.
The Department indicated that mother had not made the
adjustments needed to reunify with her children, i.e., she
continued in her relationship with James, and recommended
continuing family reunification services.
       In a last minute information for the court submitted on
September 22, 2021, the Department reported that mother
continued to comply fully with her case plan with the exception of
the 12-step program. Mother had been attending online meetings
but was not yet attending in-person meetings. Mother’s sponsor
stated she had not yet met mother or begun working with her on
the 12 steps.
       The Department also reported that Emma did not want to
visit with mother and wanted to live with her father and the
paternal grandmother. Mother and Emma had had one conjoint
therapy session in which Emma was extremely emotional and
confrontational with mother and the therapist. The therapist
recommended discontinuing conjoint sessions so that she could
rebuild rapport with Emma. The Department expressed concern
for Emma’s mental health and suggested that returning her to
mother’s care at that time “will cause more harm to this youth.”
       Visits between mother and the two younger girls were
excellent and the monitor reported that mother was one of the
best parents she had monitored. Mother visited consistently,




                                7
appeared on time, and was very patient with the girls. Both girls
had been participating in therapy sessions focusing on “irate and
concerning behaviors that were reported in the initial Mental
Health referral” and were now demonstrating “age-appropriate
and sibling behaviors.” The therapy facilitator reported that the
girls would be transitioning to a “lower level of Mental Health
services.” Both girls had reported being fearful of James and
although they missed mother, they did not want to return home if
James was present because “he was mean and they were scared”
and they were “scared that their mother was going to die.” One of
the girls acted out domestic violence during a play therapy
session.
       Regarding James, the Department provided several
updates. First, mother had reported to the Department that
James moved out of her apartment in May 2021. Both James and
mother refused to provide his new address to the Department,
however, and the Department expressed concern that mother was
not being truthful. On September 10, 2021, James told the
Department he was currently homeless and provided mother’s
address for purposes of mail correspondence. Second, a
representative from mother’s support groups (parenting, domestic
violence, anger management) reported that mother and James
had been attending virtual classes together since September 2020
but, two weeks earlier, began attending from different locations.
Third, mother and James agreed to participate in a voluntary
family maintenance case with the Department regarding
Margaret. Finally, the Department expressed concern that
“mother and boyfriend [James] were still living with each other
for over a year since the case opened” because the Department




                               8
“would not be able to return children to her care, while the stay
away order was still in place.”
       In a further last minute information submitted on
September 27, 2021, the Department reported that Emma
continued to refuse to speak with mother and planned to write a
letter to the court to convey her views on placement. The
Department also advised the court that a social worker informed
mother that the Department would not be recommending that
the children be returned to her care. The Department had an
ongoing concern about James’s residence because both mother
and James had refused to provide an address for him. Mother
replied that if the children were not returned to her at the
permanency hearing, James would be moving back in with her.
      2.2.   Contested Hearing
       The court conducted a contested hearing in September 2021
and October 2021. In addition to admitting the Department’s
reports and last minute informations, the court heard testimony
from the Department’s caseworker and mother.
       The caseworker stated that the Department’s sole concern
about the family related to James and the stay-away order
preventing him from being near the minors. Specifically, the
caseworker testified that although mother said James had moved
out of her home in May 2021, James’s hats and clothing were still
there when she assessed mother’s home in July 2021. Further,
neither mother nor James would provide a current address for
James after the move-out.3 And at a meeting in July 2021, James



3During her testimony, mother stated she did not have James’s
address but that he was staying with “a family member.”




                                 9
introduced himself to Department staff as mother’s “fiancé.”
Mother also told the caseworker that if the children were not
returned to her, James would be moving back into her home.
Taken together, these facts led the Department to harbor
concerns that mother would not abide by the stay-away order.
And the fact that James and mother had a history of domestic
violence was the underlying cause for concern.
      Regarding conjoint therapy between mother and the
children, the court confirmed that conjoint therapy had been
ordered for Emma and Lucy. The caseworker explained that she
had been communicating with the girls’ therapists about conjoint
therapy. The therapists had explained that the initial mental
health referral was to address “irate behaviors” that the children
were displaying earlier in the case. But because those behaviors
had abated, the girls would now be transitioning to a different
type of mental health care and would be working with new
therapists. In the existing therapists’ view, it would be better to
have the girls address their fear of James and begin conjoint
therapy with mother with the new therapists.
3.    Trial Court Orders; Appeal
      The court issued written rulings on October 15, 2021. The
court found that mother had made substantial progress on her
case plan but determined that the children would be at
substantial risk of harm if returned to her custody. Specifically,
the court noted that the minors had been traumatized by
witnessing domestic violence between mother and James and
were still fearful of James. The court also agreed with the
Department and minors’ counsel and found that the Department
had provided reasonable services.




                                10
       The court ordered the Department to continue providing
family reunification services for an additional six months. The
court kept the stay-away order in effect, with the exception that
James could participate in conjoint therapy with the minors if
and when the minors’ therapists deem it appropriate. The court
also reiterated that the Department had discretion to liberalize
mother’s visitation. Finally, the court set a further hearing for
April 15, 2022.4
       Mother timely appeals.

                          DISCUSSION

      Mother contends the court’s finding that returning Lucy
and Donna to her custody would create a substantial risk of
detriment to their safety, protection, or physical or emotional
well-being is not supported by substantial evidence. Further,
mother argues the Department failed to provide reasonable
services during the most recent period of supervision. We address
these arguments in turn.
1.    The Detriment Finding
       Mother contends insufficient evidence supports the court’s
finding at the 12-month review hearing that returning Donna
and Lucy to her custody would be detrimental to their safety or
physical or emotional well-being. We disagree.
       California’s dependency system is designed “to protect
children from harm and to preserve families when safe for the
child.” (Tracy J. v. Superior Court (2012) 202 Cal.App.4th 1415,



4The parties have not updated this court regarding any further
proceedings in the juvenile court.




                                 11
1424 (Tracy J.); see also § 300.2.) During the reunification period
of a dependency case, the primary focus is on preserving the
family by addressing the issues that led to dependency
jurisdiction. (Rita L. v. Superior Court (2005) 128 Cal.App.4th
495, 507.) That means until reunification services have been
terminated, “family reunification is the goal and the parent is
entitled to every presumption in favor of returning the child to
parental custody.” (Tracy J., at p. 1424; see also §§ 366.21,
366.22.)
       At each review hearing following disposition, “there is a
statutory presumption that the child will be returned to parental
custody.” (In re Marilyn H. (1993) 5 Cal.4th 295, 308.) A court
must return the child to her parent’s custody unless it finds by a
preponderance of the evidence that doing so would “create a
substantial risk of detriment to the safety, protection, or physical
or emotional well-being of the child.” (See § 366.21, subd. (f)(1).)
The burden is on the Department to prove that the child would
face some actual, non-speculative risk if she were returned to her
parent’s custody. (In re Yvonne W. (2008) 165 Cal.App.4th 1394,
1400 (Yvonne W.).) “In evaluating detriment, the juvenile court
must consider the extent to which the parent participated in
reunification services. [Citations.] The court must also consider
the efforts or progress the parent has made toward eliminating
the conditions that led to the child’s out-of-home placement.”
(Ibid.)
       We review a juvenile court’s detriment finding for
substantial evidence. (Tracy J., supra, 202 Cal.App.4th at
p. 1424.) Of course, we consider the evidence favorably to the
prevailing party and resolve all conflicts in support of the trial
court’s order. (Yvonne W., supra, 165 Cal.App.4th at p. 1401.)




                                 12
“ ‘ “Substantial evidence” is evidence of ponderable legal
significance, evidence that is reasonable, credible and of solid
value. [Citation.]’ [Citation.] ‘Inferences may constitute
substantial evidence, but they must be the product of logic and
reason. Speculation or conjecture alone is not substantial
evidence. [Citations.]’ ” (Tracy J., at p. 1424.)
       We have no difficulty concluding that substantial evidence
supports the court’s detriment finding. As noted, the court
removed Donna and Lucy from mother’s custody following a
domestic violence incident between mother and James. That
incident was not isolated. And as a result of domestic violence in
the home, Donna and Lucy developed a fear of James and did not
want to return to mother’s home if James was living there. The
court, for its part, issued a stay-away order prohibiting James
from having any contact with the girls. Yet, mother continued to
live with James for the first full year of these proceedings. And
although mother said that James had moved out of her home in
May 2021, James’s clothing and other possessions remained in
her home months later. Mother and James attended online
classes from the same location. James introduced himself to
Department staff as mother’s “fiancé.” And mother told the
Department that if Donna and Lucy were not returned to her,
James would be moving back into the home. These circumstances
caused the Department to be concerned that if the girls were
returned to mother’s custody, mother might allow James to have
contact with them, which would likely be detrimental to their
emotional well-being.
       As mother notes, both the court and the Department agreed
that the only issue of concern relates to James. Mother had fully
complied with her case plan and was observed to be a good




                               13
parent. Mother also asserts that the domestic violence issues
arose in the context of substance abuse, which both she and
James had addressed in classes and as demonstrated by their
ongoing sobriety. We agree it appears, on this record, that mother
has made excellent progress in addressing some of the issues that
led to the removal of Donna and Lucy. Nevertheless, there is
substantial evidence supporting the court’s finding that placing
the girls with mother poses a substantial risk of detriment to
their emotional well-being when they have said they are afraid
James (with whom mother now has another child and a
committed relationship) and their fear has not yet been
addressed in therapy. (See In re Alvin R. (2003) 108 Cal.App.4th
962, 974–975 (Alvin R.) [“Insufficient counseling to address
Alvin’s emotional trauma, his expression of fear and desire not to
return to father’s custody, and the opinion of the social worker
that returning Alvin would have an adverse effect on his
emotional well-being, provide substantial evidence of substantial
risk of detriment to Alvin’s emotional well-being.”].)
       Mother analogizes this case to Blanca P. v. Superior Court
(1996) 45 Cal.App.4th 1738 (Blanca P.), and claims the juvenile
court inappropriately based its finding here on the vague notion
that Donna and Lucy “had been ‘exposed to trauma’ ” which she
suggests was “an emotional response” by the court.
       In Blanca P., supra, 45 Cal.App.4th 1738, unsubstantiated
sexual abuse allegations were made against the father. The
mother participated in parenting classes as part of her
reunification plan, but she “refus[ed] to believe her husband
[was] a child molester.” (Id. at p. 1751.) The social worker and a
therapist opined that the mother had “not ‘internalized’ what she
ha[d] learned in parenting classes,” and recommended against




                               14
reunification. (Ibid.) The Court of Appeal held “[t]he idea that,
despite enduring countless hours of therapy and counseling
(much of it predicated on the possibly erroneous assumption that
her husband is a child molester), a parent who has faithfully
attended required counseling and therapy sessions must still
relinquish her child because she has not quite ‘internalized’ what
she has been exposed to has an offensive, Orwellian odor. The
failure to ‘internalize’ general parenting skills is simply too vague
to constitute substantial, credible evidence of detriment.” (Ibid.,
fn. omitted.)
       The circumstances in this case have no relation to those in
Blanca P. The juvenile court here did not rely on some vague
notion of failure to internalize parenting education. Rather, it
was the actions mother took during these proceedings that
formed the basis of the court’s detriment finding. The court
specifically noted that the children had expressed fear of James
“and taken together with the ambiguity of mother’s relationship
with [James] and the reasonable doubt that if the children were
released to mother that the stay-away order would be complied
with and the children’s unresolved issues of fear of him and
alienation of mother all combine to persuade me that there would
be detriment if the children were returned.”
       In sum, substantial evidence supports the court’s finding
that it would have been detrimental to the children’s well-being
to return them to mother’s custody at the time of the permanency
hearing.
2.    Reasonable Services Finding
       Mother next contends insufficient evidence supports the
court’s finding that the Department provided reasonable
reunification services. We disagree.




                                 15
       When the juvenile court orders reunification services, the
Department must provide the family with a plan that is tailored
to the family’s needs and designed to eliminate the circumstances
that gave rise to the children becoming dependents of the court.
(In re Taylor J. (2014) 223 Cal.App.4th 1446, 1451.) The
Department “must make a good faith effort to develop and
implement a family reunification plan. [Citation.] ‘[T]he record
should show that the supervising agency identified the problems
leading to the loss of custody, offered services designed to remedy
those problems, maintained reasonable contact with the parents
during the course of the service plan, and made reasonable efforts
to assist the parents in areas where compliance proved
difficult … .’ [Citation.]” (Amanda H. v. Superior Court (2008) 166
Cal.App.4th 1340, 1345 (Amanda H.).) The Department must
also find and maintain contact with service providers and keep
the parent informed of whether his or her progress is consistent
and compliant with the court-ordered case plan. (Taylor J., at
p. 1452.)
       The Department’s efforts to provide reunification services
do not have to be perfect, but they must be reasonable given the
circumstances of the case. (In re T.G. (2010) 188 Cal.App.4th 687,
697.) Services are reasonable if the agency identifies the family’s
issues, offers a case plan designed to address and eliminate those
issues, maintains reasonable contact with the parents, and
makes reasonable efforts to assist the parents when compliance
with the case plan is difficult. (Amanda H., supra, 166
Cal.App.4th at p. 1345.) We review a finding that the agency
provided reasonable reunification services for substantial
evidence. (Id. at p. 1346.)




                                16
       Mother complains that the Department’s services were
inadequate because she was not receiving conjoint therapy with
Lucy and Donna and because their therapy was not addressing
all case issues. As to the first issue—conjoint therapy—the case
plan indicated that such therapy would be provided “if
recommended by the children’s therapist.” And according to the
Department’s caseworker, the girls’ current therapists had not
instituted conjoint therapy because the girls were about to
transition to different providers. Notably, the Department was
ensuring that therapeutic services were provided to both Donna
and Lucy and the caseworker had repeatedly discussed the issue
of conjoint therapy with the therapists. These efforts were plainly
reasonable and, as the caseworker noted, it was for the therapists
to determine the appropriateness of conjoint therapy.
       As to the second issue—that the girls’ therapy was not
addressing case issues—we disagree. At the outset of the case,
the girls demonstrated “irate and concerning behaviors that were
reported in the initial Mental Health referral.” Understandably,
their initial therapeutic work was focused on those behaviors.
Once those behaviors had abated, the therapeutic work was
transitioning to a different level of care that could focus on the
other issues in the case, such as the girls’ fear of James and
expressed desire not to live in a home with him. Again, the
Department’s caseworker was diligent in her efforts to contact
and discuss the issue with the participating therapists. That
mother was dissatisfied with the pace of these efforts does not
equate to a failure to provide reasonable services.
       This case is distinguishable from Alvin R., supra, 108
Cal.App.4th 962, on which mother relies. There, the minor
refused to visit with the father, substantially obstructing all




                                17
father’s efforts to reunify. Conjoint therapy was deemed essential
for any progress to occur, but the minor’s caregiver had
scheduling difficulties and insisted upon seeing a therapist near
her home. The court recognized that the caregiver’s demands
were “a major obstacle to any reunification efforts” but held the
Department responsible because “the Department’s only effort to
overcome this obstacle was apparently to make a referral to a
therapist who had no time available to see Alvin. There was no
evidence that the Department made an effort to find other
therapists in the area, or that the Department attempted to find
transportation for Alvin to see an available therapist further
away. Some effort must be made to overcome obstacles to the
provision of reunification services.” (Id. at p. 973.) Here, as
already explained, the Department’s caseworker had already
ensured the girls were receiving therapy and they were in the
process of transitioning to a different level of care. Following the
transition, which the caseworker was overseeing, additional case
issues could be addressed, and conjoint therapy could be
considered. The Department’s efforts here, unlike in Alvin R.,
were designed to address the case issues and had been successful
in abating the girls’ behavioral issues, which had been
prioritized.
       In any event, even if the Department’s services were
inadequate, the available remedy—additional reunification
services—was provided at the 12-month hearing when the court
ordered the department to provide services for an additional six
months. (See Amanda H., supra, 166 Cal.App.4th at p. 1345 [“If,
at the 12-month hearing, DCFS does not prove, by clear and
convincing evidence, that it has provided reasonable services to
the parent, family reunification services must be extended to the




                                 18
end of the 18-month period. (§§ 361.5, subd. (a), 366.21,
subd. (g)(1); Robin V. v. Superior Court (1995) 33 Cal.App.4th
1158, 1164 [‘[c]ourts may not initiate proceedings to terminate
parental rights unless they find adequate reunification services
were provided to the parents’].)”].)
      In short, substantial evidence supports the court’s finding
that the Department provided mother with reasonable
reunification services.

                            DISPOSITION

       The October 15, 2021 orders are affirmed.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                           LAVIN, J.
WE CONCUR:



       EDMON, P. J.



       ADAMS, J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   19